 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CEDRIC LYNN STRUGGS,                               1:18-cv-01336-GSA-PC
12                   Plaintiff,                         ORDER DISMISSING FIRST AMENDED
                                                        COMPLAINT FOR VIOLATION OF
13         vs.                                          RULE 8(a), WITH LEAVE TO AMEND
                                                        (ECF No. 1.)
14   C. PFEIFFER, et al.,
                                                        THIRTY-DAY DEADLINE TO FILE
15                   Defendants.                        SECOND AMENDED COMPLAINT NOT
                                                        EXCEEDING 25 PAGES
16

17

18

19

20   I.        BACKGROUND
21             Cedric Lynn Struggs (“Plaintiff”) is a state prisoner proceeding pro se with this civil
22   rights action pursuant to 42 U.S.C. § 1983. On September 27, 2018, Plaintiff filed the Complaint
23   commencing this action. (ECF No. 1.) Plaintiff has paid the $400.00 filing fee in full. (ECF
24   No. 7.)
25             On September 25, 2019, the court screened the Complaint and dismissed it for failure to
26   state a claim and for violation of Rule 18 of the Federal Rules of Civil Procedure, with leave to
27   amend. (ECF No. 16.) On November 15, 2019, Plaintiff filed the First Amended Complaint
28   which is now before the court for screening. (ECF No. 20.) 28 U.S.C. § 1915A.
 1   II.     SCREENING REQUIREMENT
 2           The court is required to screen complaints brought by prisoners seeking relief against a
 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 4   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
 5   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
 6   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
 7   “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
 8   dismiss the case at any time if the court determines that the action or appeal fails to state a claim
 9   upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
10           A complaint is required to contain “a short and plain statement of the claim showing that
11   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
12   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
13   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
14   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken
15   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,
16   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). To state
17   a viable claim, Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim
18   to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,
19   572 F.3d 962, 969 (9th Cir. 2009). While factual allegations are accepted as true, legal
20   conclusions are not.     Id.   The mere possibility of misconduct falls short of meeting this
21   plausibility standard. Id.
22   III.    PLAINTIFF’S FIRST AMENDED COMPLAINT
23           Plaintiff is presently incarcerated at Kern Valley State Prison (KVSP) in Delano,
24   California, where the events at issue in the Complaint allegedly occurred. Plaintiff names as
25   defendants: Correctional Officer (C/O) J. Hightower, Lieutenant C. Waddle, Sergeant (Sgt.) J.
26   Anderson, Sgt. R. Chanelo, C. Gonzales (Appeals Coordinator), and R. Santillan (SnE Officer),
27   (collectively “Defendants”).
28
 1           Plaintiff’s First Amended Complaint is 42 pages long and violates Rule 8(a) of the Federal
 2   Rules of Civil Procedure.
 3           Rule 8(a) of the Federal Rules of Civil Procedure
 4           Rule 8(a)’s simplified pleading standard applies to all civil actions, with limited
 5   exceptions, none of which apply to § 1983 actions. Swierkiewicz v. Sorema, N.A., 534 U.S. 506,
 6   512 (2002). Under federal notice pleading, a complaint is required to contain “a short and plain
 7   statement of the claim showing that the pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2).
 8   “Such a statement must simply give defendant fair notice of what the plaintiff’s claim is and the
 9   grounds upon which it rests.” Id. The federal rules contemplate brevity. See Galbraith v. County
10   of Santa Clara, 307 F.3d 1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have
11   now disapproved any heightened pleading standard in cases other than those governed by Rule
12   9(b)”); Fed. R. Civ. P. 84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading).
13   Rule 8 requires Plaintiff to set forth his claims in short and plain terms, simply, concisely and
14   directly. See Swierkiewicz, 534 U.S. at 514 (“Rule 8(a) is the starting point of a simplified
15   pleading system, which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ.
16   P. 8. The Court (and each defendant) should be able to read and understand Plaintiff’s pleading
17   within minutes. McHenry v. Renne, 84 F.3d 1172, 1179–80 (9th Cir. 1996).
18           Plaintiff’s First Amended Complaint fails to comport with Rule 8(a)’s requirement for “a
19   short and plain statement of the claim showing that the pleader is entitled to relief.” Plaintiff’s
20   lengthy narrative does not clearly or succinctly allege facts against the named Defendants. The
21   complaint itself begins with an introduction discussing what the First Amended Complaint will
22   show. Next, Plaintiff sets forth lengthy allegations. Finally, Plaintiff addresses each of the
23   Defendants in turn, with multiple requests for jury trial. Plaintiff also includes a prayer for relief
24   for each of the Defendants.
25           Plaintiff’s First Amended Complaint shall be dismissed for violation of Rule 8(a), with
26   leave to file a Second Amended Complaint not exceeding 25 pages in length. The total number
27   of pages, including the form complaint and any exhibits, must not exceed 25 pages.                   If
28   typewritten, the body of the First Amended Complaint must be double-spaced. If handwritten,
 1   the Complaint must be legible and written in reasonably-sized handwriting. Twenty-five pages
 2   is more than sufficient for Plaintiff to identify his claims and set forth specific facts in support of
 3   those claims.
 4           The Second Amended Complaint does not require an introduction or any discussion of
 5   the law. Plaintiff’s allegations should include facts explaining what happened, when the events
 6   happened, and what each Defendant personally did to violate Plaintiff’s rights. Although not
 7   required, the court recommends that Plaintiff state the facts in chronological order. Plaintiff
 8   should only include one request for jury trial and one prayer for relief, applicable to all of the
 9   Defendants and claims.
10           In the paragraphs that follow, the court provides the legal standards for the claims it
11   appears Plaintiff wishes to bring. Plaintiff is advised to review the standards before deciding
12   which claims to include in the Second Amended Complaint.
13   IV.     PLAINTIFF’S CLAIMS
14           A.      42 U.S.C. § 1983
15           The Civil Rights Act under which this action was filed provides:
16           Every person who, under color of any statute, ordinance, regulation, custom, or
             usage, of any State or Territory or the District of Columbia, subjects, or causes to
17           be subjected, any citizen of the United States or other person within the
             jurisdiction thereof to the deprivation of any rights, privileges, or immunities
18           secured by the Constitution and laws, shall be liable to the party injured in an
             action at law, suit in equity, or other proper proceeding for redress . . . .
19

20   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
21   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490
22   U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also
23   Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,
24   697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);
25   Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
26           To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted
27   under color of state law and (2) the defendant deprived him of rights secured by the Constitution
28   or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also
 1   Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of
 2   state law”). A person deprives another of a constitutional right, “within the meaning of § 1983,
 3   ‘if he does an affirmative act, participates in another’s affirmative act, or omits to perform an act
 4   which he is legally required to do that causes the deprivation of which complaint is made.’”
 5   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
 6   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be
 7   established when an official sets in motion a ‘series of acts by others which the actor knows or
 8   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II, 479
 9   F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles
10   the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int’l Bus. Mach. Corp.,
11   637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010,
12   1026 (9th Cir. 2008).
13          B.      Personal Participation - Supervisory Liability
14          “Liability under [§] 1983 arises only upon a showing of personal participation by the
15   defendant. A supervisor is only liable for the constitutional violations of . . . subordinates if the
16   supervisor participated in or directed the violations, or knew of the violations and failed to act to
17   prevent them. There is no respondeat superior liability under [§] 1983.” Taylor v. List, 880 F.2d
18   1040, 1045 (9th Cir. 1989) (citations omitted). Plaintiff must demonstrate that each defendant,
19   through his or her own individual actions, violated Plaintiff=s constitutional rights. Iqbal, 556
20   U.S. at 676; Corales v. Bennett, 567 F.3d 554, 570 (9th Cir. 2009). Accordingly, Plaintiff must
21   demonstrate that each defendant personally participated in the deprivation of his rights. Jones v.
22   Williams, 297 F.3d 930, 934 (9th Cir. 2002) (emphasis added). Plaintiff must demonstrate that
23   each defendant, through his or her own individual actions, violated Plaintiff’s constitutional
24   rights. Iqbal, 556 U.S. at 676-77.
25          Section 1983 plainly requires that there be an actual connection or link between the
26   actions of the defendants and the deprivation alleged to have been suffered by Plaintiff. See
27   Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978);
28   Rizzo v. Goode, 423 U.S. 362, 96 S.Ct. 598, 46 L.Ed.2d 561 (1976). The Ninth Circuit has held
 1   that “[a] person ‘subjects’ another to the deprivation of a constitutional right, within the meaning
 2   of section 1983, if he does an affirmative act, participates in another’s affirmative acts or omits
 3   to perform an act which he is legally required to do that causes the deprivation of which complaint
 4   is made.” Johnson, 588 F.2d at 743. In order to state a claim for relief under section 1983, Plaintiff
 5   must link each named defendant with some affirmative act or omission that demonstrates a
 6   violation of Plaintiff’s federal rights.
 7           C.      Due Process -- RVR Hearing
 8           The Due Process Clause protects against the deprivation of liberty without due process
 9   of law. Wilkinson v. Austin, 545 U.S. 209, 221, 125 S.Ct. 2384, 2393 (2005). In order to invoke
10   the protection of the Due Process Clause, a plaintiff must first establish the existence of a liberty
11   interest for which the protection is sought. Id. Liberty interests may arise from the Due Process
12   Clause itself or from state law. Id.
13           Under state law, the existence of a liberty interest created by prison regulations is
14   determined by focusing on the nature of the deprivation. Sandin v. Conner, 515 U.S. 472, 481-
15   84, 115 S.Ct. 2293 (1995). Liberty interests created by state law are “generally limited to
16   freedom from restraint which . . . imposes atypical and significant hardship on the inmate in
17   relation to the ordinary incidents of prison life.” Id. at 484; Myron v. Terhune, 476 F.3d 716,
18   718 (9th Cir. 2007).
19           D.      Appeals Process
20           “[I]nmates lack a separate constitutional entitlement to a specific prison grievance
21   procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (no liberty interest in
22   processing of appeals because no entitlement to a specific grievance procedure), citing Mann v.
23   Adams, 855 F.2d 639, 640 (9th Cir. 1988). “[A prison] grievance procedure is a procedural right
24   only, it does not confer any substantive right upon the inmates.” Azeez v. DeRobertis, 568 F.
25   Supp. 8, 10 (N.D. Ill. 1982) accord Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993); see
26   also Massey v. Helman, 259 F.3d 641, 647 (7th Cir. 2001) (existence of grievance procedure
27   confers no liberty interest on prisoner). “Hence, it does not give rise to a protected liberty interest
28
 1   requiring the procedural protections envisioned by the Fourteenth Amendment.” Azeez, 568 F.
 2   Supp. at 10; Spencer v. Moore, 638 F. Supp. 315, 316 (E.D. Mo. 1986).
 3          Actions in reviewing a prisoner’s administrative appeal generally cannot serve as the
 4   basis for liability in a section 1983 action. Buckley, 997 F.2d at 495. The argument that anyone
 5   who knows about a violation of the Constitution, and fails to cure it, has violated the Constitution
 6   himself is not correct. “Only persons who cause or participate in the violations are responsible.
 7   Ruling against a prisoner on an administrative complaint does not cause or contribute to the
 8   violation.” Greeno v. Daley, 414 F.3d 645, 656-57 (7th Cir. 2005) accord George v. Smith, 507
 9   F.3d 605, 609 (7th Cir. 2007); Reed v. McBride, 178 F.3d 849, 851-52 (7th Cir. 1999); Vance v.
10   Peters, 97 F.3d 987, 992-93 (7th Cir. 1996); Haney v. Htay, No. 1:16-CV-00310-AWI-SKO-PC,
11   2017 WL 698318, at *4–5 (E.D. Cal. Feb. 21, 2017).
12          E.      Retaliation
13          As discussed by the Ninth Circuit in Watison v. Carter:
14                          “A retaliation claim has five elements. Brodheim v. Cry,
                    584 F.3d 1262, 1269 (9th Cir. 2009). First, the plaintiff must allege
15                  that the retaliated-against conduct is protected. The filing of an
                    inmate grievance is protected conduct. Rhodes v. Robinson, 408
16                  F.3d 559, 568 (9th Cir. 2005).
17                          Second, the plaintiff must claim the defendant took adverse
                    action against the plaintiff. Id. at 567. The adverse action need
18                  not be an independent constitutional violation. Pratt v. Rowland,
                    65 F.3d 802, 806 (9th Cir. 1995). “[T]he mere threat of harm can
19                  be an adverse action....” Brodheim, 584 F.3d at 1270.
20                           Third, the plaintiff must allege a causal connection
                    between the adverse action and the protected conduct. Because
21                  direct evidence of retaliatory intent rarely can be pleaded in a
                    complaint, allegation of a chronology of events from which
22                  retaliation can be inferred is sufficient to survive dismissal. See
                    Pratt, 65 F.3d at 808 (“timing can properly be considered as
23                  circumstantial evidence of retaliatory intent”); Murphy v. Lane,
                    833 F.2d 106, 108–09 (7th Cir. 1987).
24
                            Fourth, the plaintiff must allege that the “official’s acts
25                  would chill or silence a person of ordinary firmness from future
                    First Amendment activities.” Robinson, 408 F.3d at 568 (internal
26                  quotation marks and emphasis omitted). “[A] plaintiff who fails to
                    allege a chilling effect may still state a claim if he alleges he
27                  suffered some other harm,” Brodheim, 584 F.3d at 1269, that is
                    “more than minimal,” Robinson, 408 F.3d at 568 n.11. That the
28                  retaliatory conduct did not chill the plaintiff from suing the alleged
                      retaliator does not defeat the retaliation claim at the motion to
 1                    dismiss stage. Id. at 569.
 2                            Fifth, the plaintiff must allege “that the prison authorities’
                      retaliatory action did not advance legitimate goals of the
 3                    correctional institution....” Rizzo v. Dawson, 778 F.2d 527, 532
                      (9th Cir.1985). A plaintiff successfully pleads this element by
 4                    alleging, in addition to a retaliatory motive, that the defendant's
                      actions were arbitrary and capricious, id., or that they were
 5                    “unnecessary to the maintenance of order in the institution,”
                      Franklin v. Murphy, 745 F.2d 1221, 1230 (9th Cir.1984).”
 6
     Watison v. Carter, 668 F.3d 1108, 1114-15 (9th Cir. 2012).
 7
            F.        CDCR or Prison Rules, State Regulations, Other State Law Claims
 8
            Plaintiff is informed that violation of state tort law, state regulations, rules and policies of
 9
     the CDCR, or other state law is not sufficient to state a claim for relief under ' 1983. Section
10
     1983 does not provide a cause of action for violations of state law. See Galen v. Cnty. of Los
11
     Angeles, 477 F.3d 652, 662 (9th Cir. 2007). To state a claim under § 1983, there must be a
12
     deprivation of federal constitutional or statutory rights. See Paul v. Davis, 424 U.S. 693 (1976);
13
     also see Buckley v. City of Redding, 66 F.3d 188, 190 (9th Cir. 1995); Gonzaga University v.
14
     Doe, 536 U.S. 273, 279 (2002). Although the court may exercise supplemental jurisdiction over
15
     state law claims, Plaintiff must first have a cognizable claim for relief under federal law. See 28
16
     U.S.C. § 1367.
17
            G.        Exhibits
18
            With respect to exhibits, while they are permissible, Fed. R. Civ. P. 10(c), they are not
19
     necessary in the federal system of notice pleading, Fed. R. Civ. P. 8(a). The Court strongly
20
     suggests to Plaintiff that they should not be submitted where (1) they serve only to confuse the
21
     record and burden the Court, or (2) they are intended as future evidence. If this action reaches a
22
     juncture at which the submission of evidence is appropriate and necessary (e.g., summary
23
     judgment or trial), Plaintiff will have the opportunity at that time to submit his evidence.
24
     V.     CONCLUSION
25
            The court finds that Plaintiff’s First Amended Complaint violates Rule 8(a) of the Federal
26
     Rules of Civil Procedure. The court will dismiss the First Amended Complaint and grant Plaintiff
27
     leave to file a Second Amended Complaint not exceeding 25 pages. The total number of pages,
28
 1   including the form complaint and any exhibits, must not exceed 25 pages. If typewritten, the
 2   body of the First Amended Complaint must be double-spaced. If handwritten, the Complaint
 3   must be legible and written in reasonably-sized handwriting. If Plaintiff fails to comport with
 4   these requirements, the Second Amended Complaint may be stricken from the record or
 5   dismissed for failure to comply with the court’s order.
 6          Under Rule 15(a) of the Federal Rules of Civil Procedure, “[t]he court should freely give
 7   leave to amend when justice so requires.” Accordingly, the court will grant Plaintiff leave to file
 8   an amended complaint not exceeding 25 pages. Lopez v. Smith, 203 F.3d 1122, 1126-30 (9th
 9   Cir. 2000). Plaintiff is granted leave to file the Second Amended Complaint within thirty days.
10          The Second Amended Complaint must allege facts showing what each named defendant
11   did that led to the deprivation of Plaintiff’s constitutional rights. Fed. R. Civ. P. 8(a); Iqbal, 556
12   U.S. at 678; Jones, 297 F.3d at 934. Plaintiff must demonstrate that each defendant personally
13   participated in the deprivation of his rights by their actions. Id. at 676-77 (emphasis added).
14   Plaintiff should include only those facts needed to state his claims against each defendant. There
15   is no need for legal citations or arguments.
16          Plaintiff should note that although he has been given the opportunity to amend, it is not
17   for the purpose of changing the nature of this suit or adding unrelated claims. George, 507 F.3d
18   at 607 (no “buckshot” complaints). Plaintiff is also advised that he has not been granted leave to
19   include allegations of events occurring after the initiation of this lawsuit on August 29, 2019.
20          Plaintiff is advised that an amended complaint supercedes the original complaint, Lacey
21   v. Maricopa County, 693 F.3d. 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be complete
22   in itself without reference to the prior or superceded pleading, Local Rule 220. Therefore, in an
23   amended complaint, as in an original complaint, each claim and the involvement of each
24   defendant must be sufficiently alleged. The amended complaint should be clearly and boldly
25   titled “Second Amended Complaint,” refer to the appropriate case number, and be an original
26   signed under penalty of perjury.
27   ///
28   ///
 1        Based on the foregoing, it is HEREBY ORDERED that:
 2        1.    Plaintiff’s First Amended Complaint is dismissed for violation of Rule 8(a), with
 3              leave to amend;
 4        2.    The Clerk’s Office shall send Plaintiff a civil rights complaint form;
 5        3.    Plaintiff is granted leave to file a Second Amended Complaint not exceeding 25
 6              pages, within thirty (30) days from the date of service of this order;
 7        4.    The total number of pages of the Second Amended Complaint, including the form
 8              complaint and any exhibits, must not exceed 25 pages. If typewritten, the body
 9              of the First Amended Complaint must be double-spaced. If handwritten, the
10              Complaint must be legible and written in reasonably-sized handwriting;
11        5.    Plaintiff shall caption the amended complaint “Second Amended Complaint” and
12              refer to the case number 1:18-cv-01136-GSA-PC; and
13        6.    If Plaintiff fails to file a Second Amended Complaint in compliance with this
14              order within thirty days, this case may be dismissed for failure to comply with a
15              court order.
16
     IT IS SO ORDERED.
17

18     Dated:   November 20, 2019                              /s/ Gary S. Austin
                                                  UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28
